Exhibit 10.1

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT, dated as of
September 8, 2016 (this “Amendment”), is made and entered into by and among:
(i) LinnCo, LLC and Linn Energy, LLC, on behalf of itself and its direct and
indirect subsidiaries other than Berry Petroleum Company, LLC (“Berry”) and Linn
Acquisition Company, LLC (“LAC”) (together with its direct and indirect
subsidiaries other than Berry and LAC, “LINN”); (ii) Berry and LAC (together
with LINN, the “Company”); (iii) the undersigned holders (together with their
permitted successors and assigns, each a “Consenting LINN Lender”) of claims
pursuant to that certain Sixth Amended and Restated Credit Agreement, dated as
of April 24, 2013, as amended (the “LINN Credit Agreement”); (iv) the
undersigned holders (together with their permitted successors and assigns, each
a “Consenting Berry Lender,” and together with the Consenting LINN Lenders,
the “Consenting Creditors”) of claims pursuant to that certain Second Amended
and Restated Credit Agreement, dated as of November 15, 2010, as amended
(the “Berry Credit Agreement”), and amends that certain Restructuring Support
Agreement, dated as of May 10, 2016, by and among the Company and the Consenting
Creditors parties thereto from time to time (as amended, restated, supplemented
or otherwise modified from time to time, the “Restructuring Support Agreement”).
Each of the Company and the Consenting Lenders shall be referred to as a “Party”
and, collectively, as the “Parties.” Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the Restructuring
Support Agreement.

RECITALS

WHEREAS, Section 10 of the Restructuring Support Agreement permits modifications
and amendments of the Restructuring Support Agreement by written agreement
executed by the Company and the Required Consenting Creditors;

WHEREAS, pursuant to Section 10 of the Restructuring Agreement, the Parties
desire to amend the Restructuring Support Agreement as set forth in this
Amendment; and

WHEREAS, the Company and the Required Consenting Creditors seek to achieve a
consensual plan of reorganization, and the Company is presently negotiating with
one or more transaction counterparties towards that end, including towards the
goal of overall improved plan treatment for Consenting Creditors.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:



--------------------------------------------------------------------------------

AGREEMENT

 

Section 1. Amendment to the Restructuring Agreement

The initial introduction to Section 5.03 and clause (a) of Section 5.03 of the
Restructuring Support Agreement is hereby amended and restated in its entirety
to read as follows:

“5.03 Commitments of the Company. Except as set forth in Section 8 hereof,
subject to compliance in all material respects by the other Parties with the
terms of this Agreement, and without limiting the mutual commitments set forth
in Section 5.01 hereof in any respect, the Company hereby covenants and agrees
to:

(a) file the Plan (or Plans, if separate), the Plan Solicitation Materials for
the Plan (or Plans, if separate), and the motion or motions to approve the
Disclosure Statement (or Disclosure Statements, if separate) on or before 135
days following the Petition Date.”

 

Section 2. Ratification

Except as specifically provided for in this Amendment, no waivers, releases,
changes, amendments, or other modifications have been made on or prior to the
date hereof or are being made to the terms of the Restructuring Support
Agreement or the rights and obligations of the parties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect.

 

Section 3. Effectiveness

This Amendment shall become effective and binding on the Parties on the date
counterpart signatures to this Amendment shall have been executed by (a) the
Company, and (b) the Required Consenting Creditors.

 

Section 4. Headings

Titles and headings in this Amendment are inserted for convenience of reference
only and are not intended to affect the interpretation or construction of the
Amendment.

 

Section 5. Execution of Agreement

This Amendment may be executed in counterparts, and by the different Parties
hereto on separate counterparts, each of which when executed and delivered shall
constitute an original. Delivery of an executed counterpart by facsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart.

 

Section 6. Governing Law; Jurisdiction; Selection of Forum; Waiver of Trial By
Jury

THIS AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING



--------------------------------------------------------------------------------

EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees that
it shall bring any action or proceeding in respect of any claim arising out of
or related to this Agreement in the Bankruptcy Court, and solely in connection
with claims arising under this Agreement (a) irrevocably submits to the
exclusive jurisdiction of the Bankruptcy Court, (b) waives any objection to
laying venue in any such action or proceeding in the Bankruptcy Court, and
(c) waives any objection that the Bankruptcy Court are an inconvenient forum or
do not have jurisdiction over any Party hereto. Each Party hereto irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers or other agents, solely
in their respective capacity as officers or other agents of the undersigned and
not in any other capacity, as of the date first set forth above.

 

LINNCO, LLC By:  

/s/ Candice Wells

Name:  

Candice Wells

Title:  

Senior Vice President and General Counsel

LINN ENERGY, LLC, on behalf of itself and its subsidiaries other than Linn
Acquisition Company, LLC and Berry Petroleum Company, LLC By:  

/s/ Candice Wells

Name:  

Candice Wells

Title:  

Senior Vice President and General Counsel

LINN ACQUISITION COMPANY, LLC By:  

/s/ Candice Wells

Name:  

Candice Wells

Title:  

Senior Vice President and General Counsel

BERRY PETROLEUM COMPANY, LLC By:  

/s/ Candice Wells

Name:  

Candice Wells

Title:   Senior Vice President and General Counsel

[Signature Page to Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

[Creditor Signature Pages Redacted]